DETAILED ACTION
This action is responsive to RCE filed on February 24th, 2022. 
Claims 21~42 are examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/24/22 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21~42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 21~42 have been rejected under 35 USC § 101 directed to non-statutory subject matter after re-analyzing the amended claims. See the rejection below.
Double Patenting
Claims 21~42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1~20 of U.S. Patent No. 10,659,400. Although the claims at issue are not identical, they are not patentably distinct from each other because claims .
For example (in brevity), independent claim 21 combined with dependent claim 22 of the present application is directed towards an apparatus performing the same steps as independent claim 1 of the U.S Patent. Independent claims 35 and 36 combined with the language of dependent claim 22 of the present application is directed towards a method and device performing the same steps as independent claims 14 and 17 of the U.S Patent respectively. As another example, dependent claims 24 and 32 of the present application performs the same steps as dependent claims 4 and 6 respectively of the U.S Patent. Applicants are encouraged to compare the present application and the U.S Patent as well to realize claims 1~20 of the U.S Patent contain every element of claims 21~42 of the instant application. The rejection is sustained and Applicants are requested to file a terminal disclaimer.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21~42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 2A Prong One: Claims 21, 35, and 36 recite: 
“receive messaging information from a device via the communications unit; based on the messaging information, generate interface data that populates an interface element of a first digital interface with a first candidate parameter value of an exchange of data, and store the interface data within the storage unit; transmit, via the 
The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “communication interface”, “storage unit”, “processor”, “digital interface”, “device”, “display unit”, and “computing system”, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for “communication interface”, “storage unit”, “processor”, “digital interface”, “device”, “display unit”, and “computing system”, “generating…interface data that populates an interface element” in the context of these claims encompasses computerizing the process of paper form input for banking transactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because:

2. The claims recite additional element of “receive…messaging information”, “transmit…linking data”, and “receive…a first request” which taken individually amounts to adding insignificant extra solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, claims 21, 35, and 36 are directed to an abstract idea.
Step 2B: Claims 21, 35, and 36 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of reciting “communication interface”, “storage unit”, “processor”, “digital interface”, “device”, “display unit”, and “computing system”, amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the insignificant extra solution activity of receive…messaging information”, “transmit…linking data”, and “receive…a first request” simply appends well-understood, receiving or transmitting data over a network as one of the well-understood, routine and conventional activities (see MPEP 2106.05(d)(II)) and see the rejection under §103 below.
Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception. For these reasons, claims 21, 35, and 36 are not patent eligible.
Regarding dependent claims [22~34 and 37~42] 
Claims 22~34 and 37~42 are dependent on claims 21, 35, and 36 respectively and includes all the limitations of claims 21, 35, and 36. Therefore, claims 22~34 and 37~42 recite the same abstract idea as claims 21, 35, and 36. The claims amount to a generic computer system that performs a generic function based on the information collected for analysis or data sent/received, and therefore, merely extra-solution activity and does not meaningfully limit the claim. 
For these reasons, claims 22~34 and 37~42 are ineligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 21~41 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. hereinafter Wilson (U.S Patent 10,423,948) in view of Schoenberg (U.S 2015/0100483).
Regarding Claim 21,
	Wilson taught an apparatus, comprising: a communications unit; a storage unit storing instructions; and at least one processor coupled to the communications unit and the storage unit, the at least one processor being configured to execute the instructions to: 
receive messaging information from a device via the communications unit (C5:29~36); 
based on the messaging information, generate interface data that populates an interface element of a first digital interface with a first candidate parameter value of an exchange of data, and store the interface data within the storage unit (Fig. 2 ‘210’; C20:13~21, server 104 generates a message “PSSIM: Send $20.00 (“candidate parameter value”) to @jackSmith for BBQ?”); and 
Wilson did not specifically teach transmit, via the communications interface, linking data associated with the stored interface data to the device, the device being configured to present a representation of the linking data within a second digital interface; and receive, from the device via the communications interface, a first request for the stored interface data that includes at least a portion of the linking data, and based on the portion of the linking data, transmit the stored interface data to the device via the communications 
Schoenberg taught teach transmit, via the communications interface, linking data associated with the stored interface data to the device, the device being configured to present a representation of the linking data within a second digital interface [¶38, “pay online” hyperlink 102 (“linking data”) ; ¶39, form 108 (“second digital interface”) with some or all fields pre-populated when payer selects the “pay online” hyperlink]; and receive, from the device via the communications interface, a first request for the stored interface data that includes at least a portion of the linking data, and based on the portion of the linking data, transmit the stored interface data to the device via the communications interface, the device being further configured to present the first digital interface in accordance with the stored interface data and populate the interface element with the first candidate parameter value [¶38; ¶39, degree of pre-populated of payment form 108 determined by the amount of payer information stored in the secure data vault accounting with the token; ¶40, payment form 108 already pre-populated if payer previously approved storing of the data].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Schoenberg’s teaching of transmit, via the communications interface, linking data associated with the stored interface data to the device, the device being configured to present a representation of the linking data within a second digital interface; and receive, from the device via the communications interface, a first request for the stored interface data that includes at 
Regarding Claim 22,
Wilson taught wherein the at least one processor is further configured to execute the instructions to determine the first candidate parameter value based on the messaging information and on information characterizing prior exchanges of data between the device and the apparatus (C5:29~36; C26:10~21, past transactions).
Regarding Claim 23,
Wilson taught wherein the at least one processor is further configured to execute the instructions to determine the first candidate parameter value based on an application of a statistical process, a machine learning process, or an artificial intelligence process (C2:17~24, chatbot is inherently a type of artificial intelligent messaging service) to at least one the messaging information or the information characterizing the prior data exchanges.
Regarding Claim 24,
Wilson taught wherein the at least one processor is further configured to execute the instructions to: determine a second candidate parameter value for the exchange of data exchange based on the messaging information and on the information characterizing the prior data exchanges; and generate the interface data based on the first and second 
Regarding Claim 25,
Wilson in view of Schoenberg taught wherein: the linking data characterizes a deep link to the stored interface data; the device is further configured to present a representation of the deep link within the second digital interface [Schoenberg: ¶38~¶40]. The rationale to combine as discussed in claim 1, applies here as well.
Regarding Claim 26,
Wilson in view of Schoenberg taught wherein the device is further configured to generate the first request in response to a receipt of input data indicative of a selection of the presented representation of the deep link by a user of the device [Schoenberg: ¶38~¶40]. The rationale to combine as discussed in claim 1, applies here as well.
Regarding Claim 27,
Wilson in view of Schoenberg taught wherein the at least one processor is further configured to execute the instructions to based on the portion of the linking data, load the stored interface data from the storage unit [Schoenberg: ¶38~¶40]. The rationale to combine as discussed in claim 1, applies here as well.
Regarding Claim 28,
Wilson taught wherein the at least one processor is further configured to execute the instructions to: receive a second request to initiate the exchange of data in accordance with the first candidate parameter value; and based on the second request, perform operations that initiate the data exchange in accordance with at least the first candidate parameter value (Fig. 3 and associated description).
Regarding Claim 29,
Wilson taught wherein the at least one processor is further configured to execute the instructions to identify one or more discrete linguistic elements within the messaging information based on an application of a statistical process, a machine learning process, or an artificial intelligence process (C2:17~24, chatbot is inherently a type of artificial intelligent messaging service) to portions of the messaging data.
Regarding Claim 30,
Wilson taught wherein the at least one processor is further configured to execute the instructions to: determine that the one or more discrete linguistic elements establish an incomplete portion of the first candidate parameter value; and determine the first candidate parameter value based on the incomplete portion and on information characterizing prior exchanges of data between the device and the apparatus (Fig. 3, ‘310’ and associated description).
Regarding Claim 31,
Wilson taught wherein the at least one processor is further configured to execute the instructions to: determine that the one or more discrete linguistic elements establish a second candidate parameter value of the exchange of data; and generate the interface data based on the first and second candidate parameter values, the generated interface data associating each of the first and second candidate parameter value with a corresponding interface element of the first digital interface (Fig. 3 and associated description).
Regarding Claim 32,
Wilson taught wherein the at least one processor is further configured to execute the instructions to: load, from the storage unit, profile information associated with the device (C7:8~13) and session information identifying additional elements of messaging 
Regarding Claim 33,
Wilson taught wherein the at least one processor is further configured to execute the instructions to determine the first candidate parameter value based on an application of a statistical process, a machine learning process, or an artificial intelligence process (C2:17~24, chatbot is inherently a type of artificial intelligent messaging service) to the messaging information and at least one of the profile information or the session information.
Regarding Claim 34,
Wilson taught wherein: the at least one processor is further configured to execute the instructions to establish a communications session with an application program executed by the device, the messaging information being generated by the executed application program during the established communications session; and the executed application program causes the device to present the representation of the linking data within the second digital interface (Fig. 2, messaging application 212; C6:44~51).
Regarding Claim 41,
Wilson taught wherein: the first digital interface is associated with the exchange of data (Fig. 2 ‘210’; C20:13~21); and the at least one processor is further configured to execute the instructions to perform operations that populate the interface element of the first digital interface with the first candidate parameter value, and wherein the interface data comprises the populated interface element (Fig. 2~Fig. 4 and associated description).
Regarding Claims 35~40, the claims are similar in scope to claims 21~34 and therefore, rejected under the same rationale.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson and Schoenberg in view of Gaither (U.S 2017/0192950).
Regarding Claim 42,
The combination of Wilson and Schoenberg in view of Gaither taught wherein the at least one processor is further configured to execute the instructions to, in response to a determination that the first candidate parameter value includes an incomplete portion, obtain prior exchanges of data between the device and the apparatus and predict the incomplete portion of the first candidate parameter value based on the prior exchanges of data between the device and the apparatus [Gaither: ¶38, prediction component 126 could be used to aid in the prediction of values for fields based on field values from a prior form used by the user].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Gaither’s teaching of in response to a determination that the first candidate parameter value includes an incomplete portion, obtain prior exchanges of data between the device and the apparatus and predict the incomplete portion of the first candidate parameter value based on the prior exchanges of data between the device and the apparatus with the teachings of Wilson and Schoenberg, because the combination would allow the future use of electronic form to include pre-populated portion such that the user interaction with the electronic form is reduced [Gaither: ¶32].
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/Primary Examiner, Art Unit 2443